File No. 813-366 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 AMENDMENT NO. 1 TO APPLICATION FOR AN ORDER UNDER SECTIONS 6(b) AND 6(e) OF THE INVESTMENT COMPANY ACT OF 1940 of BLACKROCK, INC. and BLACKROCK ENERGY OPPORTUNITY (EMPLOYEES) FUND, L.P. BLACKROCK ENERGY OPPORTUNITY FUND GP, LLC VESEY STREET EMPLOYEE FUND IV, L.P. BLACKROCK DIVPEP IV, LLC BLACKROCK CAPITAL MANAGEMENT, INC. BLACKROCK INVESTMENT MANAGEMENT, LLC (Exact name of applicant as specified in charter) Forty East Fifty-Second Street New York, New York 10022 (Address of principal executive offices) Copies of all Communications and Orders to: Howard B. Surloff, Esq. BlackRock, Inc. 40 East 52nd Street New York, New York 10022 Thomas A.DeCapo, Esq. Skadden, Arps, Meagher, Slate & Flom LLP One Beacon Street, 31st Floor Boston, Massachusetts 02108 Application pursuant to Sections 6(b) and 6(e) of the Investment Company Act of 1940 for an Order granting exemptions from certain provisions of the 1940 Act. This Application (including Exhibits) consists of 75 pages. TABLE OF CONTENTS PAGE APPLICATION 1 I. STATEMENT OF FACTS 4 Organization of the Partnerships 4 Purposes 5 Eligible Employees 6 Terms of the Partnerships 14 Registration of the Investment Adviser Pursuant to the Investment Advisers Act of 1940, as amended (the “Advisers Act”) 21 Investments and Operations 22 Reports and Accounting 31 II. REQUEST FOR ORDER 33 III. APPLICANT’S CONDITIONS 54 IV. CONCLUSION 58 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 AMENDMENT NO. 1 to APPLICATION FOR AN ORDER of BLACKROCK, INC. and BLACKROCK ENERGY OPPORTUNITY (EMPLOYEES) FUND, L.P.
